Title: From Tench Tilghman to Timothy Pickering, 17 June 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters 17th June 1781
                        
                        His Excellency desires that you and Genl du Portail will go down to Peekskill tomorrow and mark out a place
                            of encampment. Genl du Portail has notice and will be here in the morning, I dont know the exact hour, but suppose by 8
                            oClock. You had best come in your own Boat as our Barge will be employed. The order of encampment will be furnished by the
                            General. I am Dear Sir Yr most obt Servt 
                        
                            Tench Tilghman A.D.C.

                        
                    